


110 HR 1961 IH: Global Climate Change Security

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1961
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Markey (for
			 himself, Mr. Bartlett of Maryland,
			 Mr. Larson of Connecticut,
			 Ms. Eshoo,
			 Ms. Solis,
			 Mr. Hall of New York,
			 Mr. McDermott, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Select
			 Committee on Intelligence (Permanent Select), and in addition
			 to the Committees on Armed
			 Services and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To address security risks posed by global climate change,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Climate Change Security
			 Oversight Act.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 National Oceanic and Atmospheric Administration, in 2007 the average annual
			 temperature in the United States and around the global is approximately 1.0
			 degree Fahrenheit warmer than at the start of the 20th century, and the rate of
			 warming has accelerated during the past 30 years, increasing globally since the
			 mid-1970s. The fourth assessment report of the Intergovernmental Panel on
			 Climate Change has predicted that the Earth will warm 0.72 degrees Fahrenheit
			 during the next 2 decades with current emission trends.
			(2)The annual
			 national security strategy report submitted pursuant to section 108 of the
			 National Security Act of 1947 (50 U.S.C. 404a) for 2006 states that the United
			 States faces new security challenges, including environmental
			 destruction, whether caused by human behavior or cataclysmic mega-disasters
			 such as floods, hurricanes, earthquakes, or tsunamis. Problems of this scope
			 may overwhelm the capacity of local authorities to respond, and may even
			 overtax national militaries, requiring a larger international response. These
			 challenges are not traditional national security concerns, such as the conflict
			 of arms or ideologies. But if left unaddressed they can threaten national
			 security..
			(3)According to the
			 fourth assessment report of the Intergovernmental Panel on Climate Change,
			 average temperature increases of between 2 and 4 degrees Celsius over
			 preindustrial levels are projected to cause the sea level to rise by between 2
			 and 4 meters by 2100 due to melting of the Greenland and Antarctic ice
			 sheets.
			(4)In 2007, more than
			 200,000,000 people live in coastal floodplains around the world and 2,000,000
			 square kilometers of land and an estimated $1,000,000,000,000 worth of assets
			 are less than a 1-meter elevation above sea level.
			(5)An
			 estimated 1,700,000,000 people in the world live in areas where water is scarce
			 and in 25 years that population is projected to increase to 5,400,000,000.
			 Climate change will impact the hydrological cycle and change the location, time
			 of year, and intensity of water availability.
			(6)The report of the
			 World Health Organization entitled The World Health Report 2002:
			 Reducing Risks and Promoting Healthy Life states that Effects of
			 climate change on human health can be expected to be mediated through complex
			 interactions of physical, ecological, and social factors. These effects will
			 undoubtedly have a greater impact on societies or individuals with scarce
			 resources, where technologies are lacking, and where infrastructure and
			 institutions (such as the health sector) are least able to
			 adapt..
			(7)Environmental
			 changes relating to global climate change represent a potentially significant
			 threat multiplier for instability around the world as changing precipitation
			 patterns may exacerbate competition and conflict over agricultural, vegetative,
			 and water resources and displace people, thus increasing hunger and poverty and
			 causing increased pressure on fragile countries.
			(8)The strategic,
			 social, political, and economic consequences of global climate change are
			 likely to have a greater adverse effect on less developed countries with fewer
			 resources and infrastructures that are less able to adjust to new economic and
			 social pressures, and where the margin for governance and survival is
			 thin.
			(9)The consequences
			 of global climate change represent a clear and present danger to the security
			 and economy of the United States.
			(10)A failure to
			 recognize, plan for, and mitigate the strategic, social, political, and
			 economic effects of a changing climate will have an adverse impact on the
			 national security interests of the United States.
			3.National
			 intelligence estimate on global climate change
			(a)Requirement for
			 national intelligence estimate
				(1)In
			 generalExcept as provided in paragraph (2), not later than 270
			 days after the date of enactment of this Act, the Director of National
			 Intelligence shall submit to Congress a National Intelligence Estimate on the
			 anticipated geopolitical effects of global climate change and the implications
			 of such effects on the national security of the United States.
				(2)Notice regarding
			 submittalIf the Director of National Intelligence determines
			 that the National Intelligence Estimate required by paragraph (1) cannot be
			 submitted by the date set out in that paragraph, the Director shall notify
			 Congress and provide—
					(A)the reasons that
			 the National Intelligence Estimate cannot be submitted by such date; and
					(B)an estimated date
			 for the submittal of the National Intelligence Estimate.
					(b)ContentThe
			 Director of National Intelligence shall prepare the National Intelligence
			 Estimate required by this section using the mid-range projections of the fourth
			 assessment report of the Intergovernmental Panel on Climate Change—
				(1)to assess the
			 political, social, agricultural, and economic risks during the 30-year period
			 beginning on the date of enactment of this Act posed by global climate change
			 for countries or regions that are—
					(A)of strategic
			 economic or military importance to the United States and at risk of significant
			 impact due to global climate change; or
					(B)at significant
			 risk of large-scale humanitarian suffering with cross-border implications as
			 predicted on the basis of the assessments;
					(2)to
			 assess other risks posed by global climate change, including increased conflict
			 over resources or between ethnic groups, within countries or transnationally,
			 increased displacement or forced migrations of vulnerable populations due to
			 inundation or other causes, increased food insecurity, and increased risks to
			 human health from infectious disease;
				(3)to assess the
			 capabilities of the countries or regions described in subparagraph (A) or (B)
			 of paragraph (1) to respond to adverse impacts caused by global climate
			 change;
				(4)to
			 assess the strategic challenges and opportunities posed to the United States by
			 the risks described in paragraph (1);
				(5)to assess the security implications and
			 opportunities for the United States economy of engaging, or failing to engage
			 successfully, with other leading and emerging major contributors of greenhouse
			 gas emissions in efforts to reduce emissions and adopt mitigation and
			 adaptation strategies, including transitioning from reliance upon finite fossil
			 fuels such as imported petroleum and natural gas to clean domestic renewable
			 energy sources; and
				(6)to make
			 recommendations for further assessments of security consequences of global
			 climate change that would improve national security planning.
				(c)CoordinationIn preparing the National Intelligence
			 Estimate under this section, the Director of National Intelligence shall
			 consult with representatives of the scientific community, including atmospheric
			 and climate studies, security studies, conflict studies, economic assessments,
			 and environmental security studies, the Secretaries of Defense, State,
			 Treasury, Commerce, Energy, Agriculture, and Transportation, the Federal
			 Reserve Board, and the United States Trade Representative, the Administrator of
			 the National Oceanographic and Atmospheric Administration, the Administrator of
			 the National Aeronautics and Space Administration, the Administrator of the
			 Environmental Protection Agency, and, if appropriate, multilateral institutions
			 and allies of the United States that have conducted significant research on
			 global climate change.
			(d)FormThe
			 National Intelligence Estimate required by this section shall be submitted in
			 unclassified form, to the extent consistent with the protection of intelligence
			 sources and methods, and include unclassified key judgments of the National
			 Intelligence Estimate. Such National Intelligence Estimate may include a
			 classified annex.
			4.Response to the
			 National Intelligence Estimate
			(a)Report by the
			 Secretary of DefenseNot
			 later than 270 days after the date that the National Intelligence Estimate
			 required by section 3 is submitted to Congress, the Secretary of Defense shall
			 submit to the the Committee on Appropriations, the Committee on Armed Services,
			 and the Permanent Select Committee on Intelligence of the United States House
			 of Representatives and Committee on Appropriations, the Committee on Armed
			 Services, and the Select Committee on Intelligence of the United States Senate
			 a report on—
				(1)the projected
			 impact on the military installations and capabilities of the United States of
			 the effects of global climate change as assessed in the National Intelligence
			 Estimate;
				(2)the projected
			 impact on United States military operations of the effects of global climate
			 change described in the National Intelligence Estimate; and
				(3)recommended
			 research and analysis needed to further assess the impacts on the military of
			 global climate change.
				(b)Sense of Congress
			 on the next quadrennial defense reviewIt is the sense of
			 Congress that the Secretary of Defense should address the findings of the
			 National Intelligence Estimate required by section 3 regarding the impact of
			 global climate change and potential implications of such impact on the Armed
			 Forces and for the size, composition, and capabilities of Armed Forces in the
			 next Quadrennial Defense Review.
			(c)Report by the
			 Secretary of StateNot later
			 than 270 days after the date that the National Intelligence Estimate required
			 by section 3 is submitted to Congress, the Secretary of State shall submit to
			 the Committee on Appropriations, the Committee on Foreign Affairs, and the
			 Permanent Select Committee on Intelligence of the United States House of
			 Representatives and the Committee on Appropriations, the Committee on Foreign
			 Relations, and the Select Committee on Intelligence of the United States Senate
			 a report that addresses—
				(1)the potential for
			 large migration flows in countries of strategic interest or humanitarian
			 concern as a response to changes in climate and the implications for United
			 States security interests; and
				(2)the potential for
			 diplomatic opportunities and challenges facing United States policy makers as a
			 result of social, economic, or political responses of groups or nations to
			 global changing climate.
				5.Authorization of
			 research
			(a)In
			 generalThe Secretary of Defense is authorized to carry out
			 research on the impacts of global climate change on military operations,
			 doctrine, organization, training, material, logistics, personnel, and
			 facilities and the actions needed to address those impacts. Such research may
			 include—
				(1)the use of war
			 gaming and other analytical exercises;
				(2)analysis of the
			 implications for United States defense capabilities of large-scale Arctic
			 sea-ice melt and broader changes in Arctic climate;
				(3)analysis of the
			 implications for United States defense capabilities of abrupt climate
			 change;
				(4)analysis of the
			 implications of the findings derived from the National Intelligence Estimate
			 required in section 3 Act for United States defense capabilities;
				(5)analysis of the
			 strategic implications for United States defense capabilities of direct
			 physical threats to the United States posed by extreme weather events such as
			 hurricanes; and
				(6)analysis of the
			 existing policies of the Department of Defense to assess the adequacy of the
			 Department’s protections against climate risks to United States capabilities
			 and military interests in foreign countries.
				(b)ReportNot
			 later than 2 years after the date that the National Intelligence Estimate
			 required by section 3 is submitted to Congress, the Secretary of Defense shall
			 submit to Congress a report on the results of the research, war games, and
			 other activities carried out pursuant to subsection (a).
			6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
